 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RAJAKUMARI SUSHEELKUMAR o/b/o
     OMANA AMMA THANKAMMA,
 9                                                       Case No. C19-1881-JCC-MLP
                               Petitioner,
10                                                       ORDER STRIKING PETITIONER’S
            v.                                           REQUEST FOR A TEMPORARY
11                                                       RESTRAINING ORDER
     JASON SIMS, et al.,
12
                               Respondent.
13

14
                                        I.     INTRODUCTION
15
            This matter comes before the Court upon Petitioner’s response to the Court’s order to
16
     show cause, which includes a request for a temporary restraining order in this habeas petition
17
     brought pursuant to 28 U.S.C. § 2241. (Dkt. # 7.) Rajakumari Susheelkumar brought this petition
18
     on behalf of an elderly and disabled woman, Omana Thankamma, although Ms. Thankamma has
19
     a state court-appointed guardian. (Dkt. # 1.) Petitioner alleges that Ms. Thankamma is being
20
     confined in Harborview Medical Center (“Harborview”) and has been denied contact with her
21
     family and friends for nearly five months. (Id. at 1.) King County Superior Court apparently
22
     appointed Ms. Thankamma a state court-appointed guardian, Channa Copeland, in November
23


     ORDER STRIKING PETITIONER’S
     REQUEST FOR A TEMPORARY
     RESTRAINING ORDER - 1
 1   2018. (Id. at 2.) For the reasons discussed below, the Court strikes Petitioner’s request for a

 2   temporary restraining order.

 3                                            II.   DISCUSSION

 4          Petitioner submitted her habeas petition on November 19, 2019. (Dkt. # 1.) On November

 5   27, 2019, the Court ordered Petitioner to show cause by December 27, 2019 why this matter

 6   should not be dismissed for a number of apparent deficiencies. (Dkt. # 5.) First, it does not

 7   appear Ms. Thankamma is in custody following a criminal conviction, or that Petitioner is

 8   challenging the validity of any such conviction or sentence, as required for 28 U.S.C. § 2241

 9   petitions. (Id. at 2.) Second, it appears that Petitioner is attempting to challenge Harborview’s

10   failure to grant Ms. Thankamma’s relatives access to her due to a state court order appointing

11   guardianship, which would be more appropriately brought in the related case, Jayakrishnan Nair,

12   et al. v. Channa Copeland, et al., Case No. C19-1296-MJP, which involves challenges to the

13   guardianship and includes Rajakumari Susheelkumar as a named Plaintiff and Harborview as a

14   named Defendant. (Id. at 2-3.) Lastly, it is not clear that Petitioner has standing to sue on Ms.

15   Thankamma’s behalf as it appears her affairs are being handled under a guardianship order with

16   a duly-appointed guardian. (Id. at 3.)

17          On December 27, 2019, Petitioner submitted a response to the Court’s order to show

18   cause. (Dkt. # 7.) In her response, Petitioner reasserts the allegations regarding Ms. Thankamma

19   from her habeas petition. (Id.) Petitioner seeks to make arrangements to return Ms. Thankamma

20   to India to be reunited with her family and friends, and to free her from alleged illegal solitary

21   confinement. (Id. at 3.) Petitioner alleges that without a temporary restraining order, she faces

22   serious, irreversible harm of Ms. Thankamma’s impending death as a result of her alleged

23   isolation and lack of care from her family. (Id. at 35.)


     ORDER STRIKING PETITIONER’S
     REQUEST FOR A TEMPORARY
     RESTRAINING ORDER - 2
 1           The standard for issuing a temporary restraining order is the same as that for a

 2   preliminary injunction. Stuhlbarg Int’ll Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

 3   (9th Cir. 2001). “A plaintiff seeking a preliminary injunction must establish that he is likely to

 4   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 5   relief, that the balance of equities tips in his favor, and that an injunction is in the public

 6   interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A plaintiff may also

 7   qualify for a preliminary injunction by showing that there are serious questions going to the

 8   merits of his claim and that the balance of hardships tips sharply in his favor, so long as the

 9   irreparable harm and the public interest factors in Winter are also met. Alliance for the Wild

10   Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011).

11           While the Court is sympathetic to the allegations in Petitioner’s pleadings, the response

12   fails to correct any of the deficiencies identified in the Court’s order to show cause. Therefore,

13   there is no viable habeas petition in this matter and Petitioner cannot establish she is likely to

14   succeed on the merits. The Court notes that Petitioner filed a nearly identical request for a

15   temporary restraining order in the civil rights matter in Jayakrishnan Nair, et al. v. Channa

16   Copeland, et al., Case No. C19-1296-MJP on the same day she submitted the response to the

17   Court’s order to show cause. That request for a temporary restraining order contains the same

18   statement of issues and legal analysis. (Compare (Dkt. # 7 at 12-13, 14-30) with (Jayakrishnan

19   Nair, et al. v. Channa Copeland, et al., Case No. C19-1296-MJP Dkt. # 40 at 9-10, 10-28).)

20                                          III.    CONCLUSION

21           Accordingly, the request for a temporary restraining order which was appended to

22   Petitioner’s response to the Court’s order to show cause (dkt. # 7) is stricken.

23


     ORDER STRIKING PETITIONER’S
     REQUEST FOR A TEMPORARY
     RESTRAINING ORDER - 3
 1         The Clerk is directed to send copies of this Order to the parties and to the Honorable John

 2   C. Coughenour.

 3         Dated this 27th day of December, 2019.


                                                        A
 4

 5                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER STRIKING PETITIONER’S
     REQUEST FOR A TEMPORARY
     RESTRAINING ORDER - 4
